IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-89,547-01


                       EX PARTE BYRON ORRICK OUTLAW, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                     CAUSE NO. 44442-B IN THE 78TH DISTRICT COURT
                                FROM WICHITA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Second Court of Appeals affirmed his conviction. Outlaw v.

State, No. 02-06-0044-CR (Tex. App. — Fort Worth, 2008) (not designated for publication).

        Applicant contends, among other things,1 that the State presented false testimony at trial from

witness Clifton Wiley, that the State withheld favorable evidence from the defense, that Applicant



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                           2

has newly-available evidence of actual innocence, and that his trial counsel rendered ineffective

assistance because trial counsel failed to adequately investigate and interview witnesses, failed to

investigate and present evidence in mitigation of punishment, improperly referred to Applicant as

“the criminal” during his opening statement at punishment, and elicited information that Applicant

derived a large part of his income from selling crack cocaine during the punishment stage of trial.

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claims of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the

appropriate case, the trial court may rely on its personal recollection. Id.

          If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether the State

presented false testimony at trial or withheld favorable evidence from the defense, whether there is

previously-unavailable evidence establishing Applicant’s actual innocence, whether the performance

of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient performance

prejudiced Applicant. The trial court shall also make any other findings of fact and conclusions of

law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.
                                                                                                      3

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019

Do not publish